In an action, inter alia, for injunctive relief, the defendant 95 Madison Avenue Land Corp. appeals from an order of the Supreme Court, Nassau County (Shifrin, J.H.O.), entered January 15, 2002, which, upon an order of the same court, dated July 3, 2001, granting that branch of the plaintiffs motion which was for an award of an attorney’s fee to the extent of determining that the plaintiff was entitled to an attorney’s fee and expenses, and after a hearing, awarded the plaintiff an attorney’s fee and expenses in the total sum of $8,148.76.
Ordered that the order is reversed, on the law, with costs, and the award of an attorney’s fee and expenses is vacated (see Incorporated Vil. of Hempstead v 95 Madison Ave. Land Corp., 299 AD2d 523 [decided herewith]). Smith, J.P., McGinity, Luciano and Crane, JJ., concur. .